362 U.S. 58 (1960)
UNITED STATES
v.
THOMAS, REGISTRAR OF VOTERS OF WASHINGTON PARISH, LOUISIANA, ET AL.
No. 667.
Supreme Court of United States.
Argued February 23-24, 1960.
Decided February 29, 1960.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
Solicitor General Rankin argued the cause and filed a brief for the United States.
Weldon A. Cousins and Henry J. Roberts, Jr., Assistant Attorneys General of Louisiana, argued the cause for *59 respondent Thomas. With them on the brief were Jack P. F. Gremillion, Attorney General of Louisiana, and M. E. Culligan, Assistant Attorney General.
PER CURIAM.
Pursuant to its order of January 26, 1960, 361 U.S. 950, the Court has before it (1) the application of the United States for an order vacating the order of the Court of Appeals, dated January 21, 1960, staying the judgment of the District Court for the Eastern District of Louisiana, New Orleans Division, dated January 11, 1960; and (2) the petition of the United States for a writ of certiorari to the Court of Appeals to review the judgment of the District Court as to the respondent, Curtis M. Thomas, Registrar of Voters, Washington Parish, Louisiana. Having considered the briefs and oral arguments submitted by both sides, the Court makes the following disposition of these matters:
The petition for certiorari is granted. Upon the opinion, findings of fact, and conclusions of law of the District Court and the decision of this Court rendered today in No. 64, United States v. Raines, ante, p. 17, the aforesaid stay order of the Court of Appeals is vacated, and the judgment of the District Court as to the respondent Thomas is affirmed.
It is so ordered.